     Case 2:13-cv-08511 Document 30 Filed 12/17/20 Page 1 of 1 PageID #: 209




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                 CHARLESTON DIVISION


LUCA SMITH,

                             Plaintiff,

v.                                                         Civil Action No. 2:13-cv-08511

ETHICON, INC., et al.,

                             Defendants.


                        MEMORANADUM OPINION AND ORDER

       On November 16, 2020, I entered an order directing plaintiff to show cause on or before

December 16, 2020, why his case should not be dismissed as to Ethicon, Inc., Ethicon, LLC and/or

Johnson & Johnson for failure to prosecute pursuant to Rule 41(b) of the Federal Rules of Civil

Procedure and Rule 41.1 of the Local Rules of Civil Procedure.

       Plaintiff did not respond to the Show Cause Order. The court ORDERS, pursuant to Rule

41(b) of the Federal Rules of Civil Procedure and Rule 41.1 of the Local Rules of Civil Procedure

and after weighing the factors identified in Ballard v. Carlson, 882 F.2d 93, 95 (4th Cir. 1989),

that Ethicon, Inc., Ethicon, LLC and Johnson & Johnson are dismissed without prejudice. No

defendants remain, and the court DIRECTS the Clerk to dismiss the case and strike it from the

active docket.

        The court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                            ENTER: December 17, 2020
